Citation Nr: 9928040	
Decision Date: 09/29/99    Archive Date: 10/12/99

DOCKET NO.  96-33 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUES

1.  Entitlement to a disability rating in excess of 
30 percent for irritable bowel syndrome, helminthiasis, and 
malnutrition, including separate ratings for each of the 
disabilities.

2.  Entitlement to a disability rating in excess of 
60 percent for ischemic heart disease as a residual of 
beriberi.

3.  Entitlement to an effective date prior to January 14, 
1993, for the grant of service connection for helminthiasis 
and malnutrition.

4.  Entitlement to an effective date prior to May 22, 1996, 
for the grant of service connection for irritable bowel 
syndrome.

5.  Entitlement to an effective date of August 23, 1993, for 
the grant of service connection for ischemic heart disease as 
a residual of beriberi.

6.  Entitlement to a combined disability rating in excess of 
60 percent effective August 23, 1993, and a combined rating 
in excess of 70 percent effective May 22, 1996.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran had active duty in the Commonwealth Army of the 
Philippines in the service of the United States Armed Forces 
from December 1941 to September 1942 and from November 1945 
to May 1946, and recognized guerilla service from November 
1944 to November 1945.  The veteran was a prisoner of war of 
the Japanese Imperial Forces from April to September 1942.

These matters come to the Board of Veterans' Appeals (Board) 
from a March 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  In that rating 
decision the RO granted service connection for ischemic heart 
disease as a residual of beriberi effective August 24, 1993, 
and assigned a 30 percent disability rating for the disorder.  
In a May 1996 rating decision the RO denied entitlement to a 
disability rating in excess of 10 percent for helminthiasis 
and malnutrition.  The veteran perfected an appeal of the 
ratings assigned for the heart disorder and helminthiasis and 
malnutrition, and of the effective date for the grant of 
service connection for the heart disorder.

In his January 1997 notice of disagreement and March 1997 
substantive appeal pertaining to the effective date of the 
grant of service connection for ischemic heart disease, the 
veteran claimed that he is entitled to an effective date of 
August 23, 1993.  The basis for the claimed date of 
entitlement is that the regulatory change allowing for a 
presumption of service connection for ischemic heart disease 
as a residual of beriberi for former prisoners of war became 
effective on that date.  38 C.F.R. § 3.309(c).  If service 
connection is established based on a liberalizing change in 
the law or VA issue, and the claim is reviewed at the request 
of the veteran more than one year after the effective date of 
the change, benefits may be authorized for a period of one 
year prior to the date of the receipt of the veteran's 
request for review.  38 C.F.R. § 3.114.

The Board denied Service connection for heart disease as a 
residual of beriberi in May 1988.  In December 1995 the 
veteran again claimed entitlement to service connection for 
heart disease as a residual of beriberi, which would entitle 
him to an effective date of December 1994 based on the 
provisions of 38 C.F.R. § 3.114.  Nevertheless, in the March 
1996 rating decision in which the RO granted service 
connection for ischemic heart disease, the RO assigned an 
effective date for the disorder of August 23, 1993, based on 
the effective date of the change in the regulation.

Because the RO assigned the effective date claimed by the 
veteran with the initial grant of service connection, the 
Board finds that the benefit sought on appeal has been 
granted by the RO and that the Board is without jurisdiction 
to consider that issue.  See Hamilton v. Brown, 4 Vet. App. 
528 (1993)(en banc), aff'd, 39 F.3d 1574 (Fed. Cir. 1994) (a 
notice of disagreement ceases to be valid if the benefit 
sought on appeal is granted by the RO).

In a July 1996 supplemental statement of the case the RO also 
denied entitlement to an effective date prior to January 14, 
1993, for the grant of service connection for helminthiasis 
and malnutrition.  The veteran has also perfected an appeal 
of that determination.

In a November 1996 rating decision the RO granted service 
connection for irritable bowel syndrome, and assigned a 
rating of 30 percent for the combined disabilities of 
irritable bowel syndrome, helminthiasis, and malnutrition 
effective May 22, 1996.  The veteran perfected an appeal of 
the effective date for the grant of service connection for 
irritable bowel syndrome, and the 30 percent rating assigned 
for the disorders.  He also perfected an appeal of the 
combined rating of 50 percent then in effect, claiming that 
the combined rating should be 60 percent (30 percent for the 
heart disease and 30 percent for the other disorders).

In an October 1998 rating decision the RO increased the 
disability rating for the heart disorder from 30 to 
60 percent effective August 24, 1993.

The veteran has not withdrawn his appeal of the rating 
assigned for the heart disorder, and his representative 
claims that he is entitled to a 100 percent schedular rating 
for the disorder.  In the October 1998 rating decision the RO 
also granted a total disability rating based on individual 
unemployability.  38 C.F.R. § 4.16 (1998).  The grant of the 
total rating based on individual unemployability does not, 
however, obviate the claim for a total schedular rating.  
VAOPGCPREC 6-99.  The Board finds, therefore, that the 
schedular rating assigned for the heart disorder remains in 
contention.  See Fenderson v. West, 12 Vet. App. 119 (1999) 
(in an appeal of the original rating, the claim remains in 
controversy where less than the maximum available benefit is 
awarded).

In his October 1993 substantive appeal the veteran requested 
reconsideration of the denial of service connection for 
avitaminosis, beriberi, dysentery, malaria, and a respiratory 
disorder.  In November 1993 he was asked to submit medical 
evidence of current treatment for those disorders within one 
year of the notice.  He did not respond to the November 1993 
notice, and the October 1993 claim for service connection for 
those disorders is found to have been abandoned.  38 C.F.R. 
§ 3.158.

In February 1995 the veteran claimed entitlement to service 
connection for chronic fatigue syndrome, although he has not 
submitted any medical evidence showing that he has that 
disorder.  In a January 1999 statement he stated that his 
dependent spouse was bedridden, which may indicate that the 
veteran is entitled to increased compensation for a dependent 
spouse in need of regular aid and attendance.  These issues 
have not yet been considered by the RO, and are referred to 
the RO for appropriate action.  Bruce v. West, 11 Vet. App. 
405 (1998).

The issue of the veteran's entitlement to a disability rating 
in excess of 30 percent for helminthiasis, malnutrition, and 
irritable bowel syndrome, including the related issue of 
whether he is entitled to separate ratings for each of the 
disorders, will be addressed in the remand portion of this 
decision.

In a statement dated in August 1999, and received in 
September 1999, the veteran purported to submit a notice of 
disagreement with decisions reached by the RO in an October 
1998 rating decision.  However, inasmuch as this statement 
was not submitted to the office from which the veteran 
received notice of the decision, it does not constitute a 
notice of disagreement.  See Zevalkink v. Brown, 6 Vet. App. 
483 (1994); 38 C.F.R. § 20.300 (1998).  The veteran is not 
prejudiced by the Board's determination of this question in 
the first instance, since it is indisputable that the 
applicable regulation requires that the veteran submit his 
notice to the office from which he received notice of the 
decisions being appealed, and that the notice was not 
submitted to that office.  Cf. Marsh v. West, 11 Vet. App. 
468 (1998); VAOPGCPREC 9-99 (1999).

In the August 1999 statement the veteran also expressed the 
desire to appoint another representative before the Board.  
However, the veteran did not revoke his previous power of 
attorney or submit form 21-22, Appointment of Veteran's 
Service Organization as Claimant's Representative.  38 C.F.R. 
§ 20.602 (1998)

The Board also notes that the veteran submitted additional 
medical evidence with his August 1999 statement.  This 
evidence pertains to issues not currently developed for 
appellate consideration, and as such, is not pertinent to 
this decision.  See 38 C.F.R. § 1304 (1998).


FINDINGS OF FACT

1.  Ischemic heart disease is manifested by fatigue, dyspnea, 
the preclusion of more than light manual labor, the 
development of cardiac symptoms at four METs, and an ejection 
fraction of 78 percent, with no evidence of congestive heart 
failure, coronary occlusion, or thrombosis.

2.  The regulation allowing for the presumption of service 
connection for helminthiasis and malnutrition was in effect 
when the veteran initially claimed entitlement to service 
connection for those disorders in June 1985.

3.  In a May 1988 decision the Board denied entitlement to 
service connection for helminthiasis and malnutrition, which 
decision subsumed the RO's previous decisions pertaining to 
that issue.  The May 1988 decision became final, in that the 
Board denied the veteran's motion for reconsideration of that 
decision.

4.  The veteran did not again claim entitlement to service 
connection for helminthiasis and malnutrition until January 
14, 1993.

5.  In a February 1996 decision the Board denied entitlement 
to an effective date prior to January 14, 1993, for the grant 
of service connection for helminthiasis with malnutrition.  
The February 1996 decision became final in the absence of an 
appeal.

6.  The veteran has failed to raise a valid claim of clear 
and unmistakable error in the Board's May 1988 or February 
1996 decisions.

7.  Entitlement to service connection for irritable bowel 
syndrome arose on May 2, 1996, when a private physician 
provided a diagnosis of irritable colon.  The veteran's claim 
for service connection for irritable bowel syndrome was 
received on May 22, 1996.

8.  Effective August 23, 1993, service connection was 
established for ischemic heart disease, rated as 30 percent 
disabling; and helminthiasis with malnutrition, rated as 
30 percent disabling.  Effective May 22, 1996, service 
connection was established for ischemic heart disease, rated 
as 60 percent disabling; and helminthiasis with malnutrition 
and irritable bowel syndrome, rated as 30 percent disabling.


CONCLUSIONS OF LAW

1.  The criteria for a schedular disability rating in excess 
of 60 percent for ischemic heart disease as a residual of 
beriberi are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. § 4.104, Diagnostic Code 7005 (1995); 38 C.F.R. 
§§ 4.1, 4.104, Diagnostic Code 7005 (1998).

2.  Entitlement to an effective date prior to January 14, 
1993, for the grant of service connection for helminthiasis 
with malnutrition is not shown as a matter of law.  
38 U.S.C.A. §§ 5110(a), (b), and (i), 7104, 7111 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.105, 3.400(b) and (q), 20.1100 
(1998).

3.  Entitlement to an effective date prior to May 2, 1996, 
for the grant of service connection for irritable bowel 
syndrome is not shown as a matter of law.  38 U.S.C.A. 
§ 5110(a) and (b) (West 1991); 38 C.F.R. § 3.400(b) (1998).

4.  Entitlement to a combined disability rating in excess of 
60 percent effective August 23, 1993, and a combined rating 
in excess of 70 percent effective May 22, 1996 is not shown 
as a matter of law.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.25 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran initially claimed entitlement to VA compensation 
as a former prisoner of war in March 1985.  At that time he 
claimed to have experienced during service, including while a 
prisoner of war, the following disorders: diarrhea and 
dysentery; acute malnutrition, avitaminosis, pellagra, and 
beriberi; emotional stress; arthritis and rheumatism; blurred 
vision; deafness; malaria, coughs, colds, and fevers; and 
tooth loss.  He submitted private medical evidence showing 
only that he had pulmonary tuberculosis, arthritis, and 
hypertension.

The veteran was provided a VA prisoner of war protocol 
examination in February 1986.  As the result of that 
examination the physician determined that the veteran had 
hypertensive cardiovascular disease, hypertrophic 
degenerative disease of the lumbar spine and sacroiliac 
arthritis, myopic astigmatism and cataracts, poor to fair 
nutrition, a urinary tract infection, hemorrhoids, and 
anemia.  The physician found no medical evidence of 
dysentery, malaria, or any residual disability resulting from 
the veteran's experience as a prisoner of war.

In a March 1986 rating decision the RO denied entitlement to 
service connection for pellagra, avitaminosis, emotional 
stress, beriberi, malnutrition, dysentery with diarrhea, 
pulmonary tuberculosis, arthritis, hypertensive 
cardiovascular disease, myopic astigmatism, cataracts, 
deafness, malaria, a urinary tract infection, hemorrhoids, 
and anemia.  In a December 1987 decision the RO also denied 
entitlement to service connection for malnutrition with optic 
atrophy, helminthiasis, depressive neurosis, intestinal 
disease, and skin disease.  The veteran appealed those 
decision to the Board, and in a May 1988 decision the Board 
denied entitlement to service connection for all of the 
disorders shown above.  The Board found that the medical 
evidence did not show that the veteran had any residual 
disorders resulting from his experience as a prisoner of war, 
or that arthritis, pulmonary tuberculosis, hypertensive 
cardiovascular disease, cataracts, deafness, a urinary tract 
infection, hemorrhoids, astigmatism, or anemia were related 
to service.

In an August 1988 statement the veteran requested 
reconsideration of the Board's May 1988 decision, in which he 
again asserted that he was entitled to service connection for 
the claimed disorders.  In September 1988 the RO informed the 
veteran that the Board's May 1988 decision was final, and 
that he had not presented any new facts or findings which 
could serve as a basis for reopening his claim.

In October 1990 the veteran submitted a copy of a letter to 
his representative in which he requested assistance in 
appealing his denied claims to the Court of Veterans Appeals 
(now the Court of Appeals for Veterans Claims) (Court).

In July 1991 the veteran again submitted a claim for VA 
compensation, and in August 1991 he was notified that service 
connection for the claimed disabilities had been denied by 
the Board in May 1988, and that his claim could not be 
reconsidered based on the same factual basis.

In a July 1992 statement the veteran stated that he disagreed 
with the Board's May 1988 decision, and he requested that he 
be provided a VA examination in order to determine his 
physical condition.  In August 1992 the RO notified him that 
he had been provided a VA prisoner of war protocol 
examination in October 1987, and that an additional 
examination could not be provided in the absence of evidence 
showing that he had the claimed disabilities.  He was also 
informed that he would have to submit new and material 
evidence in order to reopen the previously denied claims.  

In a statement received at the RO in September 1992 the 
veteran again expressed disagreement with the Board's May 
1988 decision, and he asked that the decision be 
reconsidered.  In September 1992 he was again informed that 
the Board's May 1988 decision was final, that new and 
material evidence had not been submitted, and that no 
additional action could be taken on his claim.  In October 
1992 the veteran submitted a statement in which he expressed 
disagreement with the September 1992 determination, and that 
he wished to appeal the decision.  In December 1992 the RO 
notified him that his October 1992 statement could not be 
accepted as a notice of disagreement because no recent 
decision had been rendered that was subject to appeal.  The 
notice informed him that the September 1992 letter only 
advised him as to the status of his claim, and that it did 
not constitute a decision by the RO.

In a statement received on January 14, 1993, the veteran 
again claimed entitlement to disability compensation for 
bronchial and gastrointestinal disorders, which he asserted 
to have occurred while he was a prisoner of war.  In support 
of his claim he submitted a private medical report showing 
that he had spinal stenosis and spondylolisthesis.  In a 
February 1993 rating decision the RO denied entitlement to 
service connection for spinal stenosis and spondylolisthesis 
on the basis that there was no evidence of record indicating 
that the disorders were related to service.

In March 1993 the veteran again claimed entitlement to VA 
compensation for diseases resulting from his status as a 
prisoner of war.  He submitted a joint affidavit from 
individuals with whom he had served in which the individuals 
attested that while a prisoner of war the veteran incurred 
avitaminosis, acute malnutrition, chronic dysentery, 
beriberi, other nutritional deficiencies, frequent colds and 
heavy coughing, gastrointestinal disorders, malaria with high 
fever and chills, emotional stress and anxiety, respiratory 
diseases, etc.  The individuals also stated that they saw the 
veteran after the war, and that he continued to suffer from 
these various diseases.

The veteran was provided VA medical and psychiatric 
examinations in June 1993, which included a barium enema, an 
upper gastrointestinal X-ray, and laboratory studies.  As the 
result of the medical examination and diagnostic studies the 
examining physician provided diagnoses of hemorrhoids, 
helminthiasis, and moderate malnutrition of questionable 
etiology.  The examiner also stated that there was no 
evidence of peptic ulcer disease, beriberi, avitaminosis, or 
dysentery.  No psychiatric illness was found as the result of 
the psychiatric examination.

In an August 1993 rating decision the RO granted service 
connection for helminthiasis with malnutrition based on the 
presumption that the disorders were incurred while the 
veteran was a prisoner of war.  The RO assigned a 10 percent 
disability rating for the combined disorders effective 
January 14, 1993, at which time the RO received his claim for 
disability compensation.  The RO denied the claim of 
entitlement to service connection for a respiratory disorder, 
with colds and coughs, based on the absence of any medical 
evidence showing that the disorder existed during service.  
The RO also determined that new and material evidence had not 
been submitted to reopen the claim of entitlement to service 
connection for malaria, hemorrhoids, and an intestinal 
disease, which disorders are not included in the list of 
diseases to which the presumption of service connection 
applies.  In addition, the RO determined that although the 
veteran may have suffered from a mental disorder, peptic 
ulcer disease, avitaminosis, beriberi, and dysentery while a 
prisoner of war, the evidence did not show that he 
experienced those disorders to a degree of 10 percent or more 
following his separation from service.

The veteran submitted a notice of disagreement with the 
rating assigned for helminthiasis with malnutrition and the 
effective date of the grant of service connection.  He 
claimed that he was entitled to a disability rating of 
30 percent, and an effective date of May 21, 1986.  His 
assertion of entitlement to the May 1986 effective date was 
based on the RO's denial of service connection on that date 
and his continuing appeals of that decision.

In his October 1993 substantive appeal the veteran initially 
claimed entitlement to service connection for irritable bowel 
syndrome.  He did not, however, submit any competent evidence 
indicating that he had irritable bowel syndrome.  In a 
November 1993 letter the RO asked the veteran to furnish 
current medical evidence of treatment for his claimed 
disabilities.  He was notified that the evidence had to be 
received within one year of the date of the notice, in order 
for him to be entitled to benefits based on the October 1993 
claim.  He did not, however, submit the requested evidence.

In a statement received January 6, 1996, the veteran claimed 
entitlement to service connection for a heart disorder as 
secondary to beriberi, which he reported having had while a 
prisoner of war.  He stated that he was claiming service 
connection based on the liberalizing legislation that became 
effective August 23, 1993, to include ischemic heart disease 
as beriberi heart disease, to which the presumption of 
service connection applies.

The Board found that the veteran's August 1988 and July 1992 
statements constituted motions for reconsideration of the 
Board's May 1988 decision.  38 C.F.R. §§ 20.1000, 20.1001.  
In February 1996 the Board found that the May 1988 decision 
was not based on obvious error, and denied the veteran's 
motions for reconsideration of that decision.

In a decision rendered in February 1996 the Board denied 
entitlement to a disability rating in excess of 10 percent 
for helminthiasis with malnutrition, and denied an effective 
date prior to January 14, 1993, for the grant of service 
connection.  The Board found that the May 1988 decision, in 
which service connection for malnutrition and helminthiasis 
was denied, was final, and that the veteran did not again 
submit a claim of entitlement to service connection for those 
disorders until January 14, 1993.  The Board found that 
entitlement to an effective date prior to January 14, 1993, 
was precluded, due to the finality of the Board's May 1988 
decision.  The Board further found that none of the 
statements submitted by the veteran between May 1988 and 
January 1993 constituted a valid request to reopen the claim.

In a March 1996 rating decision the RO granted service 
connection for ischemic heart disease, previously claimed as 
hypertensive cardiovascular disease, and assigned a 
30 percent rating for the disorder.  The grant of service 
connection was based on the veteran having been a prisoner of 
war, and the revision to 38 C.F.R. § 3.309(c) to include 
ischemic heart disease as a residual of beriberi.  The RO 
found that the veteran had prosecuted a claim for service 
connection for "various POW conditions" since January 1993, 
and that he was entitled to an effective date for the grant 
of service connection with the effective date of the change 
in the regulation, which was August 23, 1993.  38 C.F.R. 
§ 3.114.  The rating was based on the results of the February 
1986 prisoner of war protocol examination, which showed that 
the veteran had hypertensive cardiovascular disease.

The report of an April 1996 VA medical examination shows that 
the veteran complained of chest and joint pain and easy 
fatigability.  An electrocardiogram (EKG) showed no 
abnormalities, and an X-ray study revealed evidence of 
arteriosclerotic cardiovascular disease, unchanged from 
October 1995.  The examiner provided a diagnosis of 
arteriosclerotic heart disease.

In a statement received May 22, 1996, the veteran again 
claimed entitlement to service connection for irritable bowel 
syndrome.  In June 1996 the RO asked him to submit medical 
evidence showing treatment for that disease.

In a June 1996 substantive appeal the veteran stated that he 
tired easily, with the slightest physical exertion.  He also 
asserted that he was entitled to an effective date one year 
prior to his January 14, 1993, request to reopen his claim of 
entitlement to service connection for malnutrition and 
helminthiasis.

In August 1996 the veteran submitted private medical records 
showing that on May 2, 1996, his private physician diagnosed 
his gastrointestinal symptoms as irritable colon.  He was 
provided a VA medical examination in August 1996, which 
included a barium enema.  As the result of the examination 
and diagnostic testing the examiner provided a diagnosis of 
irritable bowel syndrome.

In a November 1996 rating decision the RO granted service 
connection for irritable bowel syndrome effective May 22, 
1996.  Irritable bowel syndrome was included in the grant of 
service connection for helminthiasis with malnutrition, and 
the disability rating for the combined disorders was 
increased from 10 to 30 percent effective May 22, 1996.

In a December 1996 notice of disagreement the veteran 
asserted that due to the 30 percent rating assigned for 
ischemic heart disease and the 30 percent rating assigned for 
irritable bowel syndrome, helminthiasis, and malnutrition, 
his combined rating should be 60 percent.  He also asserted 
that the effective date for the 60 percent combined rating 
should be at least one year prior to his May 1996 claim.

In statements received in January 1997 the veteran stated 
that the liberalizing legislation allowing for the 
presumption of service connection for irritable bowel 
syndrome for former prisoners of war was effective in May 
1988.  He reported that he had been continuously prosecuting 
his claim for service connection for prisoner of war related 
diseases since 1988, and that the effective date for service 
connection for irritable bowel syndrome should be in May 
1988.  He claimed as an alternative that the effective date 
should be one year prior to his May 1996 claim.  He again 
asserted that his combined rating should be 60 percent, based 
on adding the percentages for the two service-connected 
disabilities, not 50 percent.

In a March 1997 substantive appeal the veteran stated that he 
regularly suffered from chronic fatigue, even with slight 
physical exertion.  He also stated that he had chest pain 
when walking, even at a very slow pace.  He reported that he 
could not sleep at night, and that he gasped for breath when 
rising.  He asked that he be granted an effective date for 
irritable bowel syndrome, helminthiasis, and malnutrition 
based on the date of the liberalizing laws allowing for the 
presumption of service connection.  He asserted that the 
regulatory scheme for combining the percentage ratings for 
service-connected disabilities is inhuman and cheats him out 
of his duly earned entitlement.  He asked that he be given 
separate payments for his two service-connected disabilities.

In August 1997 the veteran again reported being easily 
fatigued, with shortness of breath, on slight physical 
exertion.  He stated that he needed the assistance of another 
person in walking even short distances.  An August 1997 
private medical report shows that he was easily fatigued due 
to his service-connected disabilities, including ischemic 
heart disease.

In November 1997 statements the veteran reiterated that he 
was easily fatigued, even with slight physical exertion.  He 
stated that he could no longer perform more than light manual 
labor, and that he had daily chest pain and shortness of 
breath with walking short distances.  He asserted that he was 
entitled to a 60 percent disability rating for his ischemic 
heart disease.  He also claimed that he was entitled to an 
effective date for irritable bowel syndrome in May 1988.

The report of a July 1998 VA medical examination shows that 
the veteran experienced dyspnea after walking five meters and 
that he did not do much at home, but that he could go to the 
bathroom alone and pick up things around the house.  He 
denied having any angina or any other cardiac symptoms.  His 
history was found to be negative for any acute cardiac 
illness, including coronary occlusion, thrombosis, or 
congestive heart failure.  He had not undergone any cardiac 
surgery, and was not under any current treatment for the 
heart disorder.  Examination revealed no evidence of cardiac 
arrhythmia, murmurs, thrills, or congestive heart failure.  
An echocardiogram showed mild concentric left ventricular 
hypertrophy with good systolic function, a thickened aortic 
root, and minimal pericardial effusion.

An EKG showed sinus tachycardia and left anterior hemiblock.  
Exercise testing resulted in the finding that dyspnea, 
fatigue, angina, dizziness, or syncope developed at four 
units of metabolic equivalent (MET), and an ejection fraction 
of 78 percent.  The examiner provided the opinion that, based 
on those findings, the veteran could perform ordinary 
activities, such as household chores, but that he could not 
perform more than light manual labor.


II.  Increased Rating for Ischemic Heart Disease

The Board finds that the veteran's appeal of the disability 
rating assigned for ischemic heart disease is well grounded 
within the meaning of the statutes and judicial construction 
and that VA has a duty, therefore, to assist him in the 
development of the facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a); see also Proscelle v. Derwinski, 2 Vet. App. 629, 
632 (1992).  The relevant evidence consists of the reports of 
the April 1996 and July 1998 VA examinations, the August 1997 
private medical report, and the veteran's statements.  The 
Board concludes that all relevant data has been obtained for 
determining the merits of the veteran's claim and that the VA 
has fulfilled its obligation to assist him in the development 
of the facts of his case.


A.  Laws and Regulations

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in the VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Subsequent to the veteran's appeal of the rating assigned for 
ischemic heart disease, the regulations pertaining to the 
evaluation of cardiovascular disorders were revised effective 
January 12, 1998.  Schedule for Rating Disabilities, the 
Cardiovascular System, 62 Fed. Reg. 65,207 (1997) (codified 
at 38 C.F.R. § 4.100 (1998).  Because his appeal was 
initiated prior to the change in the regulations, he is 
entitled to the application of the version more favorable to 
him.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The 
veteran was provided the revised regulations in a December 
1998 supplemental statement of the case.

Prior to the change in the regulations, Diagnostic Code 7005 
for arteriosclerotic heart disease provided a 100 percent 
rating during and for six months following acute illness from 
coronary occlusion or thrombosis, with circulatory shock, 
etc., or after six months, with chronic residual findings of 
congestive heart failure or angina on moderate exertion or 
more than sedentary employment precluded.  A 60 percent 
rating applied following a typical history of acute coronary 
occlusion or thrombosis as above, or with a history of 
substantiated repeated anginal attacks, if more than light 
manual labor is not feasible.  38 C.F.R. § 4.104 (1995).

In accordance with the revised rating criteria, a 100 percent 
rating applies if the disorder is manifested by chronic 
congestive heart failure, or; a workload of three METs or 
less results in dyspnea, fatigue, angina, dizziness, or 
syncope, or; left ventricular dysfunction with an ejection 
fraction of less than 30 percent.  A 60 percent rating 
applies with more than one episode of acute congestive heart 
failure in the past year, or; a workload of greater than 
three METs but not greater than five METs results in dyspnea, 
fatigue, angina, dizziness, or syncope, or; left ventricular 
dysfunction with an ejection fraction of 30 to 50 percent.  
One MET is defined as the energy cost of standing quietly at 
rest and represents an oxygen uptake of 3.5 milliliters per 
kilogram of body weight per minute.  38 C.F.R. § 4.104, 
Diagnostic Code 7005 (1998).

The veteran has appealed the disability rating initially 
assigned with the grant of service connection in March 1996.  
Because he has appealed the initial rating, the Board must 
consider the applicability of staged ratings covering the 
time period in which his claim and appeal have been pending.  
Fenderson, 12 Vet. App. at 119.

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  Once the evidence is assembled, the 
Secretary is responsible for determining whether the 
preponderance of the evidence is against the claim.  If so, 
the claim is denied; if the evidence is in support of the 
claim or is in equal balance, the claim is allowed.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

B.  Analysis

The veteran's ischemic heart disease is manifested by 
fatigue, dyspnea, the preclusion of more than light manual 
labor, the development of dyspnea, fatigue, angina, 
dizziness, or syncope at four METs, and an ejection fraction 
of 78 percent.  There is no evidence of the veteran having 
experienced congestive heart failure or an acute cardiac 
episode, such as a coronary occlusion or thrombosis.

According to the rating criteria in effect prior to January 
1998, a 100 percent rating applied for six months following 
acute illness from coronary occlusion or thrombosis, or after 
six months with chronic residual findings of congestive heart 
failure or angina on moderate exertion, or if more than 
sedentary employment was precluded.  The evidence does not 
show that the veteran has ever had an acute coronary episode, 
such as an occlusion or thrombosis, or that he has ever had 
congestive heart failure.  The examiner in July 1998 provided 
the opinion that the veteran could perform light manual 
labor, and did not indicate that the veteran was limited to 
sedentary employment.  The Board finds, therefore, based on 
the original rating criteria, that the criteria for a 
disability rating in excess of 60 percent for ischemic heart 
disease have not been met at any point in time since the 
veteran's claim was initiated.  Fenderson, 12 Vet. App. 119.

Based on the revised rating criteria, a 100 percent 
disability rating is applicable if the disorder is manifested 
by chronic congestive heart failure, a workload of three METs 
or less results in dyspnea, fatigue, angina, dizziness, or 
syncope, or left ventricular dysfunction with an ejection 
fraction of less than 30 percent.  The evidence does not show 
that the heart disorder is manifested by congestive heart 
failure, dyspnea, fatigue, angina, dizziness, or syncope did 
not occur until the veteran had achieved four METs, and the 
ejection fraction was found to be 78 percent.

The Board finds that the criteria for a disability rating in 
excess of 60 percent are not met based on the revised 
regulation at any time since December 1997.  Fenderson, 12 
Vet. App. 119; see also Rhodan v. West, 12 Vet. App. 55 
(1998) (the regulations revising the rating criteria cannot 
be applied prior to their effective date).  The Board has 
determined, therefore, that the preponderance of the evidence 
is against the appeal of the 60 percent disability rating 
assigned for ischemic heart disease.


II.  Effective Date for Service Connection 

A.  Laws and Regulations

Unless specifically provided otherwise in the statute, the 
effective date of an award based on an original claim for 
compensation benefits shall be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The effective date 
of an award of disability compensation shall be the day 
following separation from service or the date entitlement 
arose if the claim is received within one year of separation, 
otherwise the date of claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(b); 38 C.F.R. 
§ 3.400(b)(2).

The effective date of service connection based on a finding 
that a prior decision contained clear and unmistakable error 
is the date from which benefits would have been payable if 
the corrected decision had been made on the date of the 
reversed decision.  38 C.F.R. § 3.400(k).  The effective date 
of service connection based on a finding that new and 
material evidence has been submitted, if that evidence is not 
received within the appeals period of the previously denied 
claim, shall be the date of receipt of the new claim or the 
date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(i); 38 C.F.R. § 3.400(q).

Where compensation is awarded pursuant to a liberalizing law 
or VA issue, the effective date of such award shall be fixed 
in accordance with the facts found, but shall not be earlier 
than the effective date of the act or administrative issue.  
If a claim is reviewed more than one year after the effective 
date of the liberalizing law or VA issue, benefits may be 
authorized for a period of one year prior to the date of 
receipt of the request for review.  38 C.F.R. §§ 3.114, 
3.400(p).

An unappealed decision of the Board is a final decision on 
the appealed claim, and that claim may not be reopened and 
allowed and a claim based upon the same factual basis cannot 
be considered.  38 U.S.C.A. §§ 7103(a), 7104(b); 38 C.F.R. 
§ 20.1100.  If a decision of the RO is appealed to the Board, 
the Board's decision subsumes the RO's decision on that 
issue, and the RO's decision may not be collaterally attacked 
on the basis of clear and unmistakable error.  Donovan v. 
West, 10 Vet. App. 404 (1997), affirmed, 158 F.3d 1377 (Fed. 
Cir. 1998).

In February 1996, final decisions of the Board were not 
subject to review on the basis of clear and unmistakable 
error.  Smith v. Brown, 35 F.3d 1516 (Fed. Cir. 1994).  
Effective November 21, 1997, the Board can review prior final 
Board decisions in order to determine whether those decisions 
were based on clear and unmistakable error.  Revision of 
Veterans' Benefits Decisions Based on Clear and Unmistakable 
Error Act, Pub. L. No. 105-111, 111 Stat. 2271 (Nov. 21, 
1997) (codified at 38 U.S.C.A. § 7111 (West Supp. 1999)); 
Board of Veterans' Appeals: Rules of Practice--Revision of 
Decisions on Grounds of Clear and Unmistakable Error, 64 Fed. 
Reg. 2134 (Jan. 13, 1999) (to be codified at 38 C.F.R. 
§ 20.1404).  The RO does not have jurisdiction to review any 
claim that has been previously denied by the Board in the 
absence of new and material evidence.  Dittrich v. West, 163 
F.3d 1439 (Fed. Cir. 1998).

The determination of whether a decision was based on clear 
and unmistakable error requires a three-pronged analysis: 1) 
either the correct facts, as they were known at the time, 
were not before the adjudicator, rather than a disagreement 
on how the facts were interpreted, or that the pertinent 
statutory or regulatory provisions were incorrectly applied; 
2) the error must be undebatable, and of the type that, had 
it not been made, would have manifestly changed the outcome 
of the case at the time it was made; 3) the determination of 
whether a decision contained clear and unmistakable error 
must be based on the record and law that existed at the time 
the decision was rendered.  Damrel v. Brown, 6 Vet. App. 242 
(1994), citing Russell v. Principi, 3 Vet. App. 310 (1992). 

In order to raise a valid claim of clear and unmistakable 
error, the veteran must specifically indicate what the error 
is and, unless clear on its face, he must also provide 
persuasive reasons why the decision would have been 
manifestly different but for the error.  See Fugo v. Brown, 
6 Vet. App. 40, 44 (1993), en banc review denied Feb. 3, 1994 
(per curium).

If the veteran fails to identify the specific error or fails 
to establish that the outcome of the case would have been 
manifestly different but for the error, the claim that a 
prior decision was based on clear and unmistakable error 
should be denied as a matter of law.  See Luallen v. Brown, 
8 Vet. App. 92, 96 (1995). 


B.  Helminthiasis and Malnutrition

The veteran contends that he is entitled to an effective date 
in May 1986 for the grant of service connection for 
helminthiasis and malnutrition, based on a claim for service 
connection for disorders resulting from his experiences as a 
prisoner of war that was filed in 1985.  As an alternative, 
he contends that he is entitled to an effective date in 
January 1992 in accordance with 38 C.F.R. § 3.114, on the 
basis that service connection was granted due to a 
liberalizing law.

In the May 1988 decision the Board denied entitlement to 
service connection for helminthiasis and malnutrition, and 
that decision became final.  Although the veteran requested 
reconsideration of that decision, his request for 
reconsideration was denied, and the May 1988 decision is the 
final decision of the Board pertaining to that issue.  
38 C.F.R. § 20.1100.

Following the RO's grant of entitlement to service connection 
for those disorders in August 1993, the veteran appealed the 
issue of the effective date assigned for the grant of service 
connection to the Board.  In the February 1996 decision the 
Board determined that the veteran was not entitled to an 
effective date prior to January 14, 1993, at which time his 
claim to reopen was received, and the Board's decision is 
final.  The veteran has not submitted any evidence in support 
of his subsequent claim for an effective date based on the 
May 1986 adjudication that the RO could review in terms of 
new and material evidence.  See Flash v. Brown, 8 Vet. App. 
332 (1995).  Because of the Board's prior final decision 
pertaining to the effective date for the grant of service 
connection, the RO was without jurisdiction to again review 
that issue.  Dittrich, 163 F.3d at 1439.  The veteran's 
appeal of the RO's July 1996 determination is, therefore, 
without legal merit.  See Duran v. Brown, 7 Vet. App. 216, 
220 (1994) (the RO is precluded from reviewing a decision for 
clear and unmistakable error if that rating decision was 
confirmed by the Board).

In the February 1996 decision the Board did not explicitly 
consider the issue of whether the May 1988 decision was 
clearly and unmistakably erroneous in denying service 
connection, nor did the veteran specifically make such a 
claim; he merely asserted that he was entitled to an 
effective date based on the May 1986 RO adjudication.  In the 
February 1996 decision the Board stated that the laws and 
regulations did not provide for an effective date prior to 
January 14, 1993, due to the finality of the Board's May 1988 
decision.  In accordance with the law then in effect, final 
decisions of the Board were not reviewable for clear and 
unmistakable error.  Smith, 35 F.3d at 1516.

Because the Board's May 1988 and February 1996 decisions 
became final, in order to establish an effective date based 
on the June 1985 claim, the veteran must show that the 
Board's decisions were clearly and unmistakably erroneous.  
See Flash, 
8 Vet. App. at 332; 38 C.F.R. § 3.400(k).  Neither the 
veteran nor his representative has petitioned the Board for 
such a determination.  38 U.S.C.A. § 7111; Board of Veterans' 
Appeals: Rules of Practice--Revision of Decisions on Grounds 
of Clear and Unmistakable Error, 64 Fed. Reg. 2134 (Jan. 13, 
1999) (to be codified at 38 C.F.R. Part 20).

In addition, the veteran has failed to identify any specific 
error in the May 1988 or February 1996 decisions, nor has he 
shown that the outcome of the case would have been manifestly 
different but for the error.  Fugo v. Brown, 6 Vet. App. 40, 
44.  The Board finds, therefore, that he has failed to state 
a valid claim of clear and unmistakable error in the Board's 
May 1988 and February 1996 decisions to warrant review of 
those decisions based on the Board's own motion.  See Link v. 
West, 12 Vet. App. 39 (1998); 38 C.F.R. § 20.1405.

As an alternative, the veteran claims that he is entitled to 
an effective date in January 1992 for the grant of service 
connection for helminthiasis with malnutrition.  He asserts 
that service connection was granted based on a change in the 
relevant law, which entitles him to one year of retroactivity 
in the award of benefits.  His claim of entitlement to an 
effective date in January 1992 was not previously considered 
by the Board, and he is entitled to the Board's consideration 
of that claim.

Although one year of retroactivity may apply if benefits are 
awarded as the result of a change in the law or VA issue, the 
evidence does not show that service connection was granted on 
that basis.  The regulations in effect in March 1986 and 
subsequently allowed for the presumption of service 
connection for helminthiasis and malnutrition for former 
prisoners of war.  The RO denied entitlement to service 
connection for those disorders in March 1986 and December 
1987, which decisions were affirmed by the Board in May 1988, 
on the basis that the medical evidence did not show that the 
veteran had the claimed disorders.  Service connection was 
awarded in August 1993 as the result of the VA examination in 
June 1993, which showed that he then had helminthiasis and 
malnutrition.

The award of service connection was based on the submittal of 
new and material evidence, not pursuant to a liberalizing 
change in the law.  38 C.F.R. § 3.400(q).  The provisions of 
38 C.F.R. § 3.114 are not, therefore, applicable to the 
veteran's claim.  See Link, 
12 Vet. App. at 39; see also McCay v. Brown, 106 F.3d 1577 
(Fed. Cir. 1997).

Because service connection was granted based on the submittal 
of new and material evidence, the veteran is entitled to an 
effective date for service connection for helminthiasis with 
malnutrition of the date of receipt of the new claim or the 
date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(i); 38 C.F.R. § 3.400(q).  His claim to reopen was 
received in January 1993, and medical evidence showing that 
he had the claimed disorders was not provided until the VA 
examination in June 1993.  For these reasons the Board has 
determined that entitlement to an effective date prior to 
January 14, 1993, for the grant of service connection for 
helminthiasis with malnutrition is not shown as a matter of 
law.  McTighe v. Brown, 7 Vet. App. 29, 30 (1994) (the 
payment of monetary benefits must be authorized by statute).

C.  Irritable Bowel Syndrome

The veteran also contends that he is entitled to an effective 
date in 1988 for service connection for irritable bowel 
syndrome based on a liberalizing VA law.  The regulation 
pertaining to the presumption of service connection for 
various diseases for former prisoners of war was amended in 
June 1988 to provide for the presumption of service 
connection for irritable bowel syndrome.  38 C.F.R. 
§ 3.309(c) (1988).

The documents in the case file show that although the veteran 
claimed entitlement to service connection in June 1985 for 
all of the disorders to which the presumption of service 
connection applied at that time, he did not claim entitlement 
to service connection for irritable bowel syndrome.  He was 
provided a VA prisoner of war protocol examination in 
February 1986, which resulted in a finding that he had no 
residual diseases resulting from his status as a prisoner of 
war.

The veteran initially claimed entitlement to service 
connection for irritable bowel syndrome in October 1993.  In 
November 1993 he was asked to submit current medical evidence 
of treatment for all of his claimed prisoner of war 
disorders, and he was informed that the evidence had to be 
provided within one year of the date of the notice in order 
for benefits to be paid as a result of the October 1993 
claim.  He did not submit the requested medical evidence, and 
the October 1993 claim is found to have been abandoned.  See 
Morris v. Derwinski, 1 Vet. App. 260 (1991); 38 C.F.R. 
§ 3.158.

The veteran again claimed entitlement to service connection 
for irritable bowel syndrome in a statement received May 22, 
1996.  In June 1996 he was asked to submit evidence showing 
that he had irritable bowel syndrome, and he provided an 
authorization for the release of medical records at that time 
that resulted in the receipt of private medical records 
showing that he had irritable bowel syndrome as of May 2, 
1996.  Irritable bowel syndrome was confirmed as the result 
of a VA medical examination in August 1996.  In the November 
1996 rating decision the RO granted service connection for 
irritable bowel syndrome effective with the May 22, 1996, 
claim.

The evidence does not show that the veteran was awarded 
service connection for irritable bowel syndrome pursuant to a 
liberalizing VA law or issue.  38 C.F.R. § 3.114(a).  The 
regulation was amended to include irritable bowel syndrome as 
a presumptive disorder in 1988, many years prior to the 
veteran's initial claim for service connection for the 
disorder.  His claim was not "reviewed," either at his 
request or the initiative of VA, as a result of the change in 
the law.  McCay, 
106 F.3d at 1577; 38 C.F.R. § 3.114(a).

If the claim for service connection is not received within 
one year of separation from service, the effective date of 
service connection is the date the claim is filed or the date 
entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(b); 38 C.F.R. § 3.400(b)(2).  The evidence shows that 
the veteran had irritable bowel syndrome as of May 2, 1996, 
and that he initially submitted a viable claim for service 
connection for the disorder on May 22, 1996.  Because the 
date of claim is later than the date on which entitlement 
arose, the veteran is not entitled to an effective date prior 
to May 22, 1996, for the grant of service connection for 
irritable bowel syndrome as a matter of law.  See Shields v. 
Brown, 8 Vet. App. 346, 349 (1995) (an earlier effective date 
cannot be granted in the absence of a valid claim).

III.  Combined Disability Rating

The regulations provide that when a veteran has more than one 
service-connected disability, each disability is to be rated 
separately and then combined, not added, in order to 
determine the total compensable rating.  The Combined Ratings 
Table results from the consideration of the veteran's total 
earning capacity, reduced first by the percentage of the most 
disabling condition.  The earning capacity remaining after 
the initial reduction is then reduced by the percentage of 
the second most disabling condition, etc., until all 
compensable disabilities have been considered.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.25.

For example, if the veteran has one disability rated as 
60 percent disabling, he has 40 percent of his earning 
capacity remaining.  If he has a second disability rated as 
10 percent disabling, 10 percent of the remaining 40 percent, 
or four percent, is added to the original 60 percent rating 
to yield a combined rating of 64 percent.  The combined 
rating is then rounded to the nearest degree divisible by 10, 
which in this example is 60 percent.

If the veteran has one disability rated as 60 percent 
disabling and an additional disability rated as 30 percent 
disabling, 30 percent of the remaining 40 percent, or 
12 percent, is added to the original 60 percent rating.  This 
yields a total combined rating of 72 percent, which is 
rounded down to 70 percent.

The veteran contends that the method of combining ratings is 
inequitable, and that he is entitled to VA compensation based 
on adding each separately rated disability to form the total.  
His arguments are, however, without legal merit.  The 
regulations specify the manner in which total disability 
ratings are to be computed, and his combined rating has been 
determined in accordance with law.  The Board is without 
authority to grant relief based on equitable factors, and 
must award benefits in accordance with the controlling laws 
and regulations.  Darrow v. Derwinski, 2 Vet. App. 303.  The 
veteran's appeal to establish a combined rating in excess of 
60 percent effective August 23, 1993, and in excess of 
70 percent effective May 22, 1996, based on the currently 
assigned disability ratings, is, therefore, denied as a 
matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(a claim should be denied where there is no entitlement under 
the law).


ORDER

The appeal of the 60 percent disability rating assigned for 
ischemic heart disease as a residual of beriberi is denied.

The claim of entitlement to an effective date prior to 
January 14, 1993, for the grant of service connection for 
helminthiasis with malnutrition is denied.

The claim of entitlement to an effective date prior to May 
22, 1996, for the grant of service connection for irritable 
bowel syndrome is denied.

The claim of entitlement to a combined disability rating in 
excess of 60 percent effective August 23, 1993, and a 
combined rating in excess of 70 percent effective May 22, 
1996, based on the currently assigned ratings, is denied.


REMAND

The veteran contends that he is entitled to a disability 
rating in excess of 30 percent for irritable bowel syndrome 
and helminthiasis with malnutrition.  He was provided VA 
examinations in April and August 1996, June 1997, and July 
1998.  Those examinations did not, however, document the 
severity of all of the symptoms of the nutritional and 
gastrointestinal disorders included in the rating criteria.  
The Board finds, therefore, that an additional examination is 
warranted.  See Caffrey v. Brown, 6 Vet. App. 377 (1994) (the 
duty to assist includes the duty to conduct a thorough and 
contemporaneous medical examination).

The veteran also claims to be entitled to separate disability 
ratings for the three disorders.  The Board notes that in 
accordance with 38 C.F.R. § 4.114, the ratings for irritable 
bowel syndrome (Diagnostic Code 7319) and helminthiasis 
(analogous to Diagnostic Code 7324) will not be combined with 
each other; a single evaluation is assigned under the 
diagnostic code that reflects the predominant disability 
picture.  The medical evidence does not indicate, however, 
whether the malnutrition is a symptom of the gastrointestinal 
disorders, or a separate disease entity.  If a separate 
disease entity with systemic manifestations, a separate 
rating could apply.  Esteban v. Brown, 6 Vet. App. 259 
(1994).

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to his claim, this issue is 
REMANDED to the RO for the following development:

1.  The RO should obtain the names and 
addresses of all medical care providers, 
inpatient and outpatient, VA and private, 
who treated the veteran for a 
gastrointestinal disorder or malnutrition 
since May 1996.  After securing any 
necessary release, the RO should obtain 
copies of such records that are not in 
file.  Actual treatment records, rather 
than treatment summaries, should be 
requested.

2.  The veteran should be provided a VA 
medical examination in order to document 
the nature and severity of the 
manifestations of irritable bowel 
syndrome, helminthiasis, and 
malnutrition.  The claims file and a copy 
of this remand should be made available 
to and be reviewed by the examiner in 
conjunction with the examination.  The 
examination should include any diagnostic 
tests or studies, including X-ray 
studies, that are deemed necessary for an 
accurate assessment.

The examiner should conduct a thorough 
medical examination and document all of 
the manifestations of irritable bowel 
syndrome and helminthiasis.  The examiner 
should determine the frequency and 
duration of any bowel disturbance or 
abdominal distress, including diarrhea or 
constipation.  The examiner should also 
determine whether the helminthiasis 
causes any symptoms that are separate and 
distinct from those caused by the 
irritable bowel syndrome, and document 
the nature and frequency of the 
additional symptoms.

In addition, the examiner should document 
all of the manifestations of 
malnutrition, including any decreased 
appetite, weight loss, abdominal 
discomfort, weakness, inability to 
concentrate, or irritability.  The 
examiner should also determine whether 
the veteran has stomatitis, achlorhydria, 
diarrhea, symmetrical or moist 
dermatitis, mental changes, the inability 
to retain adequate nourishment, 
exhaustion, or cachexia that is due to 
malnutrition.  The examiner should also 
provide an opinion on whether the 
malnutrition is a manifestation of the 
gastrointestinal disorders, or a 
separately disabling entity.

3.  The RO should then review the claims 
file to ensure that all of the above 
requested development has been completed.  
In particular, the RO should ensure that 
the requested examination and opinions 
are in complete compliance with the 
directives of this remand and, if they 
are not, the RO should take corrective 
action.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate the issue of 
entitlement to a higher disability rating 
for irritable bowel syndrome, 
helminthiasis, and malnutrition.  In re-
evaluating the rating the RO should 
determine whether the veteran is entitled 
to a separate disability rating for 
malnutrition.  If any benefit requested 
on appeal remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case and be 
given the opportunity to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Mark D. Hindin 
	Member, Board of Veterans' Appeals






